Case: 20-40566     Document: 00515922839         Page: 1     Date Filed: 07/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 1, 2021
                                  No. 20-40566                           Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Pascual Espinoza-Naranjo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:20-CR-206-1


   Before Higginbotham, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Pascual
   Espinoza-Naranjo has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Espinoza-Naranjo has not filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40566      Document: 00515922839          Page: 2   Date Filed: 07/01/2021




                                    No. 20-40566


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. It is dispositive that the Government has declined
   to waive the untimeliness of the appeal. See United States v. Pesina-Rodriguez,
   825 F.3d 787, 788 (5th Cir. 2016). Therefore, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2